United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-10895
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SAMMY DELEON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:06-CR-15-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sammy Deleon appeals his 120 month sentence imposed for his

conviction for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g).   He argues that the district

court erred in applying a sentence enhancement under U.S.S.G.

§ 2K2.1(b)(5) because he did not commit the Texas felony offense

of manslaughter.   Deleon also contends that his non-guidelines

sentence is unreasonable because the district court improperly

considered a factor for which there was no evidentiary support.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10895
                                -2-

Specifically, Deleon argues that the record did not support a

finding that he knew the firearm was defective.

     Reviewing the district court’s application of the Guidelines

de novo and its factual findings for clear error, we find that

the district court did not err in applying the § 2K2.1(b)(5)

enhancement.   See United States v. Villegas, 404 F.3d 355, 359

(5th Cir. 2005); United States v. Villanueva, 408 F.3d 193, 203,

n.9 (5th Cir.), cert. denied, 126 S. Ct. 268 (2005).   Deleon’s

statement contained in the presentence report indicated that he

knew the firearm was defective, that he had taken methamphetamine

earlier in the day, that he was cleaning a loaded gun in close

proximity to another person, and that he was illegally possessing

the firearm.   Considering these facts, we hold that the district

court did not err in concluding that Deleon recklessly caused the

death of Audra Fuentes, thereby committing the Texas felony

offense of manslaughter.

     Deleon’s non-guidelines sentence is not unreasonable based

on the district court’s consideration of the fact that Deleon

knew the gun was defective.   Deleon’s argument that the record

does not contain evidence of Deleon’s knowledge as to the

firearm’s defect is erroneous.   His statement in the presentence

report indicates that he was aware of the defect.   The district

court did not give significant weight to an improper factor.      See

United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).

     Accordingly, the judgment of the district court is AFFIRMED.